Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the application filed on August 26, 2019. Claims 1-20 are pending. Claims 1-20 represent UTILIZING A MACHINE LEARNING MODEL TO PREDICT A QUANTITY OF CLOUD RESOURCES TO ALLOCATE TO A CUSTOMER.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art, in combination with all the other limitations of the claims, fail to teach “a method, a device and a non-transitory computer-readable medium, comprising: receiving, by a device, historical cloud data associated with resources of a cloud computing environment; receiving, by the device, historical customer data associated with requested resource usage by customers of the cloud computing environment; determining, by the device, a usage growth profile based on the historical cloud data and the historical customer data; determining, by the device and based on the historical cloud data and the historical customer data, usage deviation data indicating deviations between actual resource usage and planned resource usage of the cloud computing environment; training, by a device, a machine learning model, with the usage growth profile and the usage deviation data, to generate a trained machine learning model; receiving, by the device, a request for new resource usage by a customer associated with the cloud computing environment; processing, by the device, the request for the new resource usage, with the trained machine learning model, to generate projected resource usage data, wherein the projected resource usage data identifies a projected resource usage of the cloud computing environment and by the customer; and performing, by the device, one or more actions based on the projected resource usage data,” as in claims 1, 8 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 5712724001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EL HADJI M SALL/Primary Examiner, Art Unit 2457